DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 16, 2022 has been entered.
In view of the Amendments to the Claims filed February 16, 2022, the objections to claims 13 and 13 previously presented in the Office Action sent November 23, 2021 have been withdrawn.
In view of the Amendments to the Claims filed February 16, 2022, the rejections of claims 1-5 and 7-18 under 35 U.S.C. 103 previously presented in the Office Action sent November 23, 2021 have been modified.
Claims 1-5, 7-9, 12, 13, and 14-20 are currently pending. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 7-9, 12, 15-17, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (KR 10-1709697 with citation to English equivalent U.S. Pub. No. 2018/0006285 A1).
With regard to claims 1, 2, 7, 16, and 17, Lee et al. discloses a lithium ion secondary battery comprising: 
a positive electrode (see [0023] teaching “positive electrode”), 
a negative electrode comprising lithium metal as a negative electrode active material (see [0081] teaching “lithium metal” as the negative active material of the negative electrode), 
an electrolyte (see [0071] teaching “electrolyte solution”), and 
a separator interposed between the positive electrode and the negative electrode (see [0023]), the separator comprises: 
a porous substrate (see [0024]
a first porous coating layer disposed on one surface of the porous substrate (such as the “heat-resistance porous layer” described in the Abstract; see for example [0098] teaching disposing the cited heat-resistance porous layer on both surfaces of the cited porous substrate); and 
a second porous coating layer disposed on an opposite surface of the porous substrate (such as the “heat-resistance porous layer” described in the Abstract; see for example [0098] teaching disposing the cited heat-resistance porous layer on both surfaces of the cited porous substrate which would provide for the claimed first and second porous coating layers disposed on an opposite surface of the porous substrate), wherein 
the first porous coating layer comprises inorganic particles and a first binder resin (see [0042] teaching heat-resistance porous layer may include inorganic particles in which it would have been obvious to use inorganic particles in the cited first porous coating layer as Lee et al. suggest its use in the heat-resistance porous layer; see [0046-0049] teaching a binder which it would have been obvious to use a binder in the cited first porous coating layer as Lee et al. suggest its use in the heat-resistance porous layer), and 
a content of the first binder resin is 1-15 wt% based on 100 wt% of the first porous coating layer (see [0044] teaching relative amount of filler to binder as 50-95 wt % which would provide for an amount of binder to filler as 5-50 wt % which is cited to read on the claimed “a content of the first binder resin is 1-15 wt% based on 100 wt% of the first porous coating layer” because it includes values for the content of the cited first binder resin, such as 5-15 wt % of the cited 
a filler containing at least one selected from the group consisting of organic fillers and inorganic fillers (see [0042] teaching heat-resistance porous layer may include inorganic particles, cited to read on the claimed porous particles because they form a porous structure in the heat-resistance porous layer, in which it would have been obvious to use inorganic particles in the cited second porous coating layer as Lee et al. suggest its use in the heat-resistance porous layer), and 
a second binder resin (see [0046-0049] teaching a binder which it would have been obvious to use a binder in the cited second porous coating layer as Lee et al. suggest its use in the heat-resistance porous layer), where 
a content of the second binder resin is 25-40 wt% based on 100 wt% of the second porous coating layer (see [0044] teaching relative amount of filler to binder as 50-95 wt % which would provide for an amount of binder to filler as 5-50 wt % which is cited to read on the claimed “a content of the second binder resin is 25-40 wt% based on 100 wt% of the second porous coating layer” because it includes values for the content of the cited second binder resin, such as 25-40 wt % of the cited second porous coating layer, that encompass the claimed range of 25-40 wt %), 
the second binder resin comprises polyvinylidene fluoride-co-hexafluoropropylene (PVdF-HFP) containing hexafluoropropylene (HFP) as a comonomer, and PVdF-HFP has a HFP substitution degree of 10-30 wt % (see [0049] teaching PVdF-HFP in which it would have been an obvious selection for the second binder resin as Lee et al. teaches its use as a binder in the heat-resistance porous layer, the PVdF-HFP inherently a swellable binder resin which is  capable of undergoing volumetric swelling by absorbing an electrolyte; see [0049] teaching 0.1-40 wt % which is cited to read on the claimed 10-30 wt% and 15 wt% or less because it includes values encompassing the entire range of 10-15%).
With regard to claim 8, independent claim 1 is obvious over Lee et al. under 35 U.S.C. 103 as discussed above. Lee et al. discloses wherein
the second porous coating layer has a thickness of 1-20 µm (see for example [0098] teaching 2 µm).
With regard to claim 9, independent claim 1 is obvious over Lee et al. under 35 U.S.C. 103 as discussed above. Lee et al. discloses wherein
the porous substrate is a polymer sheet which includes a polyolefinic polymer material and has at least one type of pores selected from open pores and closed pores (see [0024] inherently having open or closed pores).
With regard to claim 12, independent claim 1 is obvious over Lee et al. under 35 U.S.C. 103 as discussed above. Lee et al. discloses wherein
the electrolyte includes an organic solvent (see [0058]).
With regard to claim 15, independent claim 1 is obvious over Lee et al. under 35 U.S.C. 103 as discussed above. Lee et al. discloses wherein
the first porous coating layer has a thickness of 1.5-5.0 µm (see for example [0098]
With regard to claim 20, independent claim 1 is obvious over Lee et al. under 35 U.S.C. 103 as discussed above. Lee et al. discloses wherein
the first porous coating layer and the second porous coating layer have a same thickness (see for example [0098] teaching 2 µm).
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (KR 10-1709697 with citation to English equivalent U.S. Pub. No. 2018/0006285 A1), as applied to claims 1, 2, 7-9, 12, 15-17, and 20 above, and in further view of Yamashita (JP 2015088430).
With regard to claim 3, dependent claim 2 is obvious over Lee et al. under 35 U.S.C. 103 as discussed above. 
Lee et al. does not specifically teach wherein the porous particle comprises a material such as zeolite.
However, Yamashita teaches a separator (see Title) and teaches inorganic particles can include zeolite (see [0040-0041]).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have selected the zeolite material suggested by Yamashita for the inorganic particles of Lee et al. because the selection of a known material based on its suitability for its intended use, in the instant case an inorganic particle material for a separator in a battery, supports a prima facie obviousness determination (see MPEP 2144.07).
Claim 4, 5, 13, 14, 18, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (KR 10-1709697 with citation to English equivalent U.S. Pub. No. 2018/0006285 A1) hereinafter referred to as Lee et al. 285’, as applied to claims 1, 2, 7-9, 12, 15-17, and 20 .
With regard to claims 4 and 5, independent claim 1 is obvious over Lee et al. 285’ under 35 U.S.C. 103 as discussed above. 
Lee et al. 285’ does not specifically teach wherein the second binder resin has a volumetric swelling degree of 30-80% in the presence of an electrolyte.
However, the volumetric swelling degree is a result effective variable directly affecting the solubility and impregnation of the binder resin (see Lee et al. 869’ at [0042]).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have optimized the volumetric swelling degree of the second binder resin of Lee et al. 285’ and arrive at the claimed range for volumetric swelling degree through routine experimentation (see MPEP 2144.05); especially since it would have led to optimizing solubility and impregnation of the binder resin.
With regard to claims 13 and 19, independent claim 1 is obvious over Lee et al. 285’ under 35 U.S.C. 103 as discussed above. 
Lee et al. 285’ does not disclose wherein the first porous coating layer has an average pore size of 20-1000 nm and 20 – 500 nm.
However, the pore size is a result effective variable directly affecting the weight ratio between the inorganic particles and the binder polymer (see Lee et al. 869’ at [0044]).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have optimized the average pore size in the first porous coating 
With regard to claims 14 and 18, independent claim 1 is obvious over Lee et al. 285’ under 35 U.S.C. 103 as discussed above. 
Lee et al. 285’ does not disclose wherein the first porous coating layer has a porosity of 40-80% and the second porous coating layer has a porosity of 10-40%.
However, the porosity is a result effective variable directly affecting the weight ratio between the inorganic particles and the binder polymer (see Lee et al. 869’ at [0044]).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have optimized the porosity in the first porous coating layer and the porosity in the second porous coating layer of Lee et al. 285’ and arrive at the claimed range for porosity of the first porous coating layer and porosity of the second porous coating layer through routine experimentation (see MPEP 2144.05); especially since it would have led to optimizing the weight ratio of the inorganic particles and the binder polymer.

Response to Arguments
Applicant's arguments filed February 16, 2022 have been fully considered but they are not persuasive.
Applicant notes the newly amended claims are not found within the previously cited prior art references. However, this argument is addressed in the rejections of the claims above. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUSTIN Q DAM whose telephone number is (571)270-5120. The examiner can normally be reached Monday through Friday, 6:00 AM to 2:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUSTIN Q DAM/Primary Examiner, Art Unit 1721                                                                                                                                                                                                        March 22, 2022